Citation Nr: 1126698	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  08-39 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis of the right ankle.

2.  Entitlement to service connection for left ankle arthritis, to include as secondary to service-connected arthritis in the right ankle.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected arthritis in the right ankle.

4.  Entitlement to service connection for osteoarthritis of the right hip with arthroplasty, to include as secondary to service-connected arthritis in the right ankle.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected arthritis in the right ankle.

6.  Entitlement to service connection for left foot pain, to include as secondary to service-connected arthritis in the right ankle.

7.  Entitlement to service connection for bilateral leg pain, to include as secondary to service-connected arthritis in the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1943 to October 1945.  He was awarded the Purple Heart Medal, indicating combat service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011.  A transcript of the hearing is of record.

The issues of entitlement to service connection for left ankle arthritis, a left hip disability, osteoarthritis of the right hip, a bilateral knee disability, and left foot pain are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ankle disability is manifested by dorsiflexion from 0 to 15 degrees, and plantar flexion from 0 to 25 degrees, without pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, via a December 2006 letter, VA informed the Veteran of the Dingess elements with respect to the increased evaluation and secondary service connection claims.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a March 2008 statement and during the March 2011 Travel Board hearing, the Veteran testified that he was advised that his records were destroyed in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  However, his service treatment records and service personnel records are associated with the claims file.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records, VA medical records, and private medical records.  Additionally, the Veteran was afforded a VA joints examinations in February 2007.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1 (2010).  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2010).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Although a veteran's entire history is reviewed when assigning a disability evaluation, (see 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  See Schafrath, 1 Vet. App. at 589.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Service treatment records reveal the Veteran stepped on a land mine in February 1945.  He sustained a compound fracture and shrapnel wounds to his right foot and ankle.  He was granted entitlement to service connection for his right ankle disability in a May 1947 rating decision.  The Veteran's service-connected right ankle disability, noted as chronic, traumatic arthritis and residuals of a healed compound fracture of the right medial malleolous, was assigned a 20 percent rating (effective October 13, 1945) under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which provides that arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5003 states that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003 (2010).

Additionally, Diagnostic Codes 5270 and 5271 provide compensation for ankylosis and limited ankle motion.  "Ankylosis" means immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).

Under Diagnostic Code 5270, a maximum rating of 40 percent is applicable for ankylosis of the ankle with evidence of plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  A 30 percent rating is applicable where there is evidence of plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  A 20 percent rating is applicable where there is evidence of plantar flexion, less than 30 degrees.

Under Diagnostic Code 5271, a maximum rating of 20 percent is applicable for marked limitation of ankle motion; and a 10 percent rating is applicable for a moderate limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In evaluating range of motion values for the ankle, the normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II (2010).

As noted above, in December 2006, the Veteran filed a claim of entitlement to an increased disability rating for his right ankle.  

A VA joints examination was afforded in February 2007.  During the examination, the Veteran related he was experiencing right ankle pain with rare swelling during  evening hours.  He reported the discomfort was worse if he was on his feet a lot throughout the day.  There was no instability or weakness, and there was no popping or locking of the ankle.  The Veteran did not use assistive devices to ambulate, including braces, canes, crutches, shoe inserts, or prescription shoes.  He walked without any abnormality of gait or limp.  He reported no limitation upon sitting, standing, or walking.  He did not treat his ankle discomfort with medication, and he denied any significant flare-ups of pain.  

Physical examination of the right ankle revealed a slight prominence of the medial malleoulus over the left, but there was no point tenderness.  There was no crepitus or swelling.  No laxity was appreciated with stress to the joint.  Dorsiflexion of the ankle was 0 to 15 degrees, and plantar flexion was 0 to 25 degrees.  Range of motion tests were demonstrated without pain.  There was no change in active or passive range of motion during repeat testing against resistance, and no additional loss of range of motion was recommended for the right ankle due to painful motion, weakness, impaired endurance, fatigue flares, or incoordination.  X-rays of the right ankle revealed joint space narrowing, which reflected degenerative joint disease of the medial tibiotalar joint and lateral fibulotalar joint.

The diagnosis was traumatic arthritis of the right ankle.  The examiner noted the Veteran complained of some evening discomfort with a slight amount of swelling, but denied specific treatment modalities.  Ranges of motion were diminished, but not by pain; rather, by restrictions likely due to a healed fracture from a land mine explosion 60 years ago.  

In a March 2008 statement, the Veteran reported a piece of shrapnel remained in his right foot.  He alleged the March 2007 rating decision failed to account for the considerable limitation of motion in his right ankle, and did not explain how the doctor knew there was no increase in pain.  He also stated that the fact that he walked without abnormality did not prove that pain did not exist because he was very careful and tried not to limp or favor his right side.

During a March 2011 Travel Board hearing, the Veteran alleged that he had constant pain in his right ankle with some swelling.  He denied the use of a walker or cane, and testified that he took some over-the-counter pain reliever to alleviate some of his right ankle pain "only if it gets a little more painful than normal."  The Veteran acknowledged that he could move his ankle and it never felt as if it was "frozen in place."  

Because there is also no medical evidence that involves ankylosis ("immobility and consolidation of the joint"), a higher evaluation is not warranted for the right ankle disability under Diagnostic Code 5270.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2010).  The Veteran testified he could move his ankle during the March 2011 hearing.  Despite the definitional constricts of the term "ankylosis," the Veteran does not warrant a higher rating under Diagnostic 5270 because his right ankle exhibited plantar flexion from 0 to 25 degrees, and dorsiflexion from 0 to 15 degrees, on physical examination during the February 2007 VA joints examination.  The next higher rating, 30 percent, under Diagnostic Code 5270 is applicable where there is evidence of plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees.  Id. 

In addition, the Veteran's assigned 20 percent rating is the maximum rating available under Diagnostic Code 5271, for "marked limitation" of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

Likewise, Diagnostic Code 5003 provides a maximum allowable rating of 10 percent for limitation of motion for the specific joint involved.  Here, the Veteran exceeds the maximum allowable rating, as he is rated at 20 percent under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  A VA joint examination in February 2007 did not reveal any additional functional impairment of the right ankle due to weakness or other factors noted in DeLuca.  Consequently, a rating in excess of those assigned is also not warranted for the left knee based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

In Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the disability picture requires the assignment of an extraschedular rating.

There is no objective evidence that the disability picture presented is exceptional or that schedular criteria are inadequate.  There is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to his right ankle arthritis that would take the Veteran's case outside the norm so as to warrant the assignment of an extraschedular rating during the appeal period.  The Veteran's impairment is contemplated by the schedular rating assigned, particularly when the symptoms of the disability falls squarely in the 20 percent evaluation.

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against the increased rating claim on appeal and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for traumatic arthritis of the right ankle is denied.


REMAND

The Veteran alleges his current left ankle arthritis, left hip disability, right hip osteoarthritis, bilateral knee disability, left foot pain, and bilateral leg pain are related to overcompensation for pain from his service-connected right ankle disability as a result of in-service shrapnel injuries.

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The law provides that if it is found that a veteran served in combat, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010).

The record indicates that the Veteran is the recipient of the Purple Heart Medal, which is indicative of participation in combat. His account of in-service events (i.e., the second prong of a claim of service connection, above) is therefore presumed credible

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to any current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and in-service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The Veteran has a history of orthopedic lower extremity problems, including bilateral hip osteoarthritis following a total right hip arthroplasty in August 2003.  In a statement received in April 2011, Dr. Harry C. White of the Geriatrics Section at Briargate Senior Health Center, opined that the Veteran's chronic pain and orthopedic disabilities "appear to be the direct result of his ankle injuries in 1945."  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds that a comprehensive VA orthopedic examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record, to include, but not limited to, any additional VA, or non-VA, treatment - to specifically include any VA treatment received after October 2004.

(a)  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must obtain records from each health care provider the Veteran identifies.

(b)  The record sought must include all relevant records of VA treatment from October 2004 to present.

(c)  The Veteran must also be advised that with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC must schedule the Veteran for a comprehensive VA orthopedic examination by a clinician with appropriate expertise.  The purpose of the examination is to determine the etiology, nature and severity of the Veteran's claimed left ankle, left hip, right hip, bilateral knee, left foot, and bilateral leg disabilities.

The following considerations will govern the examination:

(a)  The claims folder, including all medical records, and a copy of this remand, will be reviewed by the examiner. The examiner must acknowledge receipt and review of the claims folder, the medical records obtained, and a copy of this remand.

(b)  If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c)  The examiner must specifically comment as to the etiology, nature and severity of each of the Veteran's claimed left ankle, left hip, right hip, bilateral knee, left foot, and bilateral leg disabilities.  Additionally, the examiner must provide an opinion that specifically addresses the relationship of any current disability to his in-service shrapnel injuries, and whether any current disability is caused or aggravated by his service-connected right ankle disability.

The examination report must reflect review of pertinent material in the claims folder .  The examiner's attention is drawn to Dr. White's April 2011 medical opinion.

(g)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


